Citation Nr: 0020826	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to an increased initial rating for 
degenerative joint disease of the lumbosacral spine, 
initially rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to August 
1982.  Thereafter, she served as a member of the military 
reserves, including periods of active duty for training and 
inactive duty training, until July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for asthma.  Service connection was granted for degenerative 
joint disease of the lumbosacral spine, and a 10 percent 
initial disability rating was assigned.  In February 1999, 
the veteran filed a notice of disagreement regarding these 
determinations.  She was afforded a March 1999 statement of 
the case, and perfected her appeal with an April 1999 VA Form 
9 substantive appeal.  She was afforded a personal hearing at 
the RO in May 1999.  

In the rating decision on appeal, the RO also denied service 
connection for bilateral hearing loss.  Although the veteran 
filed a timely notice of disagreement and a statement of the 
case was issued, to date, the veteran has not submitted 
anything that might be construed as a substantive appeal with 
respect to this claim.  See 38 C.F.R. § 20.302 (1999).  
Accordingly, this issue is not now before the Board.  See 
Fenderson v. West, 12 Vet. App. 119, 131 (1999).


FINDING OF FACT

Competent medical evidence has not been presented 
demonstrating that the veteran's asthma results from a 
disease or injury incurred in or aggravated by active 
military service.  


CONCLUSION OF LAW

The veteran's claim for service connection for asthma is not 
well grounded, and must be denied.  38 U.S.C.A. §§ 101(22), 
(24), 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran first entered active military service in January 
1980.  Her service medical records for her active duty period 
from 1980 to 1982 are negative for any diagnosis of or 
treatment for asthma.  However, in August 1994, while 
performing reserve service, she sought medical treatment for 
respiratory symptoms.  She reported a history of bronchitis 
three weeks ago, which she felt was coming back.  Upon 
examination, she had marked wheezing in her bilateral air 
fields with good air exchange.  The final diagnosis was an 
upper respiratory infection, possibly with bronchitis, in a 
smoker with reactive airway disease.  Medication and rest 
were ordered.  

In October 1994, the veteran sought private medical treatment 
for her respiratory symptoms.  She reported a history of 
bronchitis.  Bronchitis was diagnosed, and a chest X-ray was 
taken, which revealed lungs clear of infiltrate and pulmonary 
vascularity within normal limits.  The overall impression was 
of a normal chest.  

Another chest X-ray was afforded the veteran in April 1997 at 
a private medical facility.  Her lungs were described as well 
expanded, clear, and with no congestive changes.  No pleural 
effusion or pneumothorax was observed.  The final impression 
was of a normal chest X-ray.  However, the veteran continued 
to have respiratory complaints, and a July 1997 clinical 
notation reflects a diagnosis of asthma.  Additional private 
clinical notes dating to 1998 confirm this diagnosis.  She 
continued to smoke, according to the records.  

The veteran filed a claim in April 1998 for service 
connection for asthma.  She asserted that she first incurred 
asthma in 1994 due to damp climatic conditions experienced 
while on active duty for training.  The RO considered the 
medical evidence of record and issued a February 1999 rating 
decision denying the veteran's claim for service connection 
for asthma and she responded with a timely notice of 
disagreement, initiating this appeal.  

A May 1999 personal hearing at the RO was afforded the 
veteran.  She testified that in latter half of 1994, she 
served two weeks of active duty for training, and the weather 
was rainy and damp for several days in a row.  As a result of 
these conditions, she developed asthma.  She denied any 
diagnosis of or treatment for asthma during her period of 
active duty from 1980 to 1982.  The RO considered this 
testimony and continued the prior denial of service 
connection for asthma.  The appeal was then forwarded to the 
Board.  

Analysis

The veteran seeks service connection for asthma.  Service 
connection will be awarded for any disability resulting from 
a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  The phrase "active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 1991).  Active 
duty for training includes full time duty in the Armed Forces 
performed by Reserves for training purposes, and any 
authorized travel to or from such duty.  38 U.S.C.A. 
§ 101(22) (West 1991).  In evaluating a claim, the VA must 
extend the benefit of the doubt to any claimant whenever the 
evidence is in balance between the positive and the negative.  
38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three-pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

For the reasons to be discussed below, the veteran's claim 
for service connection for asthma must be denied as not well 
grounded.  

The veteran's service medical records do not reflect a 
diagnosis of asthma during any service period.  While she did 
receive treatment for respiratory complaints in August 1994 
during a period of military service, she was diagnosed with a 
upper respiratory infection and suspected bronchitis; no 
diagnosis of asthma was given at that time.  Likewise, 
private medical treatment records dating to October 1994 do 
not reflect a diagnosis of asthma.  The first diagnosis of 
asthma of record dates to July 1997, more than two years 
after the veteran's last qualifying period of active military 
service.  In any event though, no medical expert of record 
has suggested the veteran's asthma was first incurred in or 
aggravated by active military service.  Her claim is thus not 
well grounded.  Caluza at 506.  

The veteran has herself alleged that her asthma was initially 
incurred while on active duty for training in 1994.  However, 
as a layperson, she is not qualified to offer medical opinion 
evidence sufficient to well grounded her claim.  See Pearlman 
v. West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran has not demonstrated that her 
current disability of asthma was first incurred in or 
aggravated by active military service.  For this reason, her 
claim is not well grounded, and must be denied.  


ORDER

Service connection for asthma is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran seeks an increased initial rating for her 
degenerative joint disease of the lumbosacral spine, 
initially rated as 10 percent disabling.  A claim for an 
increased rating for a service connected disability is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of her service connected disability, 
her claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  This 
duty to assist includes providing a thorough and 
contemporaneous medical examination, with consideration of 
the veteran's medical history.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

When evaluating a service connected disability, the VA must 
consider all rating provisions that might be applicable.  
Regarding increased rating claims for musculoskeletal 
disabilities, the U. S. Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 U.S.C.A. 
§ 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claims.  This has 
not yet been accomplished; the veteran's most recent VA 
medical examination, in November 1998, does not fully reflect 
the Court's pronouncements in DeLuca.  Therefore, further 
development is needed prior to final evaluation of the claim 
for increased initial ratings for degenerative joint disease 
of the lumbosacral spine.  

As is noted in the introduction of this decision, this appeal 
arises from the initial rating of this service connected 
disability.  In such cases, the Court has stated that 
separate ratings can be assigned separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
reconsidering the veteran's claim, the RO must determine 
whether a staged rating is indicated by the evidence for any 
period of the veteran's pending claim.  38 U.S.C.A. §§ 3.400, 
3.500, 4.29, 4.30 (1999).  

In light of the above, this claim is remanded for the 
following additional development:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of her 
degenerative joint disease of the 
lumbosacral spine.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed to include complete 
range of motion testing and, if required, 
x-rays.  The examiner should indicate 
whether there is any pain, paralysis, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the lumbosacral 
spine due to any of the following:  (1) 
pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations should, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on repeated use or during flare-ups 
under § 4.40, and weakened movement, 
excess fatigability, or incoordination 
under § 4.45.  These inquiries should not 
be limited to muscles and nerves.  All 
factors upon which the medical opinion is 
based must be set forth for the record. 

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  The RO must consider if 
staged ratings are warranted, based on 
the evidence of record, in compliance 
with the Court's pronouncements in 
Fenderson.  If the actions taken remain 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


 



